SANBORN, Circuit Judge.
This is an appeal by United Leather Workers’ International Union, Local Lodge No. 66, an association of about 600 union workmen of St. Louis, Mo., and about 25 individual *448members of that association, defendants below, from a final decree of the District Court which enjoined them from compelling or inducing any of the employés of the plaintiffs, corporations of Missouri, whose places of business were in St. Douis, by threat, intimidation, force, abusive, violent or insulting language, the threat of superior numbers or pickets, by assaulting, threateningly accosting, laying hands upon, by following them to their homes, or intimidating the members of their families, to leave the service of the plaintiffs or to fail or refuse to perform their duties to the latter, as such employés.
The plaintiffs were five corporations of the state of Missouri, who for a long time had been and were on and prior to the 10th day of April, 1920, engaged in selling, on orders from their customers, the great majority of whom were residents and citizens of other states than Missouri and had their places of business therein, manufacturing and shipping to such customers at their places of business, trunks, leather goods, and bags, which by such orders the customers bought and directed the plaintiffs to make and ship to them.
This suit was founded on section 1 of the Sherman Anti-Trust Act, which reads:
“livery contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce among the several states, or with foreign nations, is hereby declared to be illegal.” Comp. Stat. § 8820, Act of July 2, 1890; 26 Stat. 209, c. 647, § 1.
The complaint of the decree is that the evidence is insufficient to sustain it because, although it conclusively established the facts that the defendants conspired to and did by unlawful means such as too many pickets, assaults, threats, and intimidation of employés and those seeking employment .of the plaintiffs, restrain and stop the theretofore continuous streams of the plaintiffs’ interstate commerce, and prevent the plaintiffs’ performance of their interstate commerce contracts of sale, they did this by preventing the plaintiffs from manufacturing the articles they had contracted to sell, make, and deliver in interstate commerce, and because the defendants stopped the flow of this interstate commerce in this way for the purpose of compelling the plaintiffs to employ union men only and to comply with other demands of the defendants.
The ordinary course of business of parties selling, making, and shipping goods on orders of their customers is to furnish such customers with lists of the goods they offer to make and sell and' the prices thereof, for the customers to send to the vendors written orders for the goods they wish to buy at those prices, the receipt and acceptance of which the sellers acknowledge in writing. Thereupon such orders become legal and binding contracts on the part of the sellers to make and ship the articles to the customers at the places specified therein and on the part of the customers to receive and pay the specified prices for the goods. Rearick v. Pennsylvania, 203 U. S. 507, 511, 27 Sup. Ct. 159, 51 L. Ed. 295. The evidence was that when the defendants stopped the interstate commerce of the plaintiffs by stopping the making of the goods their customers had ordered the plaintiffs had such unfilled orders or contracts for the sale, manufacture, *449and shipment to their customers at the latters’ places of business in states other than Missouri of these respective values: Herkert & Meisel Trunk Company, $200,000; James A. Quirk & Co., $15,000; F. A. Kolb Trunk & Case Company, $5,000; the Stability Leather Goods Company, $32,000; P. C. Murphy Company, $75,000 — aggregating $327,000. The Supreme Court has declared that—
“Where the contract is for the sale of the article and for its delivery in another state, the transaction is one of interstate commerce, although the vendor may have also agreed to manufacture it in order to fulfill his contract of sale. In such case a combination of this character would be properly called a combination in restraint of interstate commerce, and not one relating only to manufacture.” Addyston Pipe & Steel Co. v. United States, 175 U. S. 211, 246, 20 Sup. Ct. 96, 109 (44 L. Ed. 136).
Indeed, the established rule is that “interstate commerce,” within the meaning of that term in the Constitution and the Anti-Trust Act, embraces far more than the mere sale, exchange, and interstate transportation of the goods. It includes intercourse, it comprehends every contract, trade, and dealing between citizens of one state and those of another which contemplates the transportation of goods, persons, or information from one state into another, and every initiatory, negotiating, and intervening act of the parties to that trade or deal from the time the intercourse relating to it commences until the transportation and delivery have been completed. Butler Bros. Shoe Co. v. United States Rubber Co., 156 Fed. 1, 17, 84 C. C. A. 167; International Text-Book Co. v. Pigg, 217 U. S. 91, 107, 30 Sup. Ct. 481, 54 L. Ed. 678, 27 L. R. A. (N. S.) 493, 18 Ann. Cas. 1103; Dahnke-Walker Milling Co. v. Bondurant, 257 U. S. 282, 42 Sup. Ct. 106-108, 66 L. Ed. 239; United States v. Reading Co., 226 U. S. 324, 367, 368, 33 Sup. Ct. 90, 57 L. Ed. 243; Hopkins v. United States, 171 U. S. 578, 598, 19 Sup. Ct. 40, 43 L. Ed. 290; United States v. Swift & Co. (C. C.) 122 Fed. 529, 531; Welton v. State of Missouri, 91 U. S. 275, 23 L. Ed. 347; Caldwell v. North Carolina, 187 U. S. 622, 629, 23 Sup. Ct. 229, 47 L. Ed. 336; United States v. Tucker (D. C.) 188 Fed. 741, 742; Marienelli v. United Booking Offices of America (D. C.) 227 Fed. 165; In re Selman Heating & Plumbing Co. (D. C.) 204 Fed. 839, 840, 841-843; Robbins v. Shelby Taxing District, 120 U. S. 489, 497, 7 Sup. Ct. 592, 30 L. Ed. 694; Globe Elevator Co. v. Andrew (C. C.) 144 Fed. 881, 882.
Under these authorities the contracts evidenced by the unfilled orders were contracts and transactions in interstate commerce. The acts of the customers in sending the orders were initiatory acts in contracts in interstate commerce. The receipt and acknowledgment of the receipt of the orders, the manufacture of the goods pursuant,, thereto, the packing, loading, shipping of them were intermediate steps and parts of, and the delivery and payment for the goods were the final steps of contracts and transactions in interstate commerce, and the direct restraint, and for a time the complete prevention and thereafter the partial prevention of the taking of these steps by the unlawful means used by the defendants proved by the evidence, whether that restraint was imposed upon the selling, the making, the packing, the loading, the shipping, or the transportation of the goods, was the very *450restraint denounced by the AntirTrust Act and brought the subject-matter of, the parties to the suit, and the relief the court granted far within the jurisdiction of the federal court under the Anti-Trust "Act. Thus, Mr. Justice Harlan, delivering the prevailing opinion in Northern Securities Co. v. United States, 193 U. S. 197, 329, 24 Sup. Ct. 436, 453, 48 L. Ed. 679, said:
“In United States v. E. C. Knight Company [156 U. S. 1], it was held that the agreement or arrangement there involved had reference only to the manufacture or production of sugar by those engaged hi .the alleged combination, but if it had directly embraced interstate or international commerce, it would then have been covered by the Anti-Trust Act and would have been illegal.”
And in Addyston Pipe & Steel Co. v. United States, 175 U. S. 211, 242, 20 Sup. Ct. 96, 107 (44 L. Ed. 136), the Supreme Court said:
“When Congress has enacted a statute such as the one in question, any agreement or combination which directly operates, not alone upon the manufacture, but upon the sale, transportation and delivery of an article of interstate commerce, by preventing or restricting its sale, etc.,. thereby regulates interstate commerce to that extent and to the same extent trenches upon the power of the national Legislature and violates the statute.”
The execution of the combination or conspiracy of the defendants had exactly that effect. It directly operated and that operation was its patent and inevitable effect, not alone upon the manufacture, but upon the sale, transportation, and delivery of the articles the plaintiffs had contracted to sell, make and deliver in interstate commerce.
Moreover, the evidence establishes the facts that for years the plaintiffs had been and were, when the operation of the defendants’ combination stopped them, continuously conducting vast currents or streams of interstate commerce in such articles as they contracted to sell, make, and deliver from the state of Missouri into other states where their customers received them. The evidence shows that the great body of the goods the plaintiffs sold, made, and delivered were sold and shipped to customers in other states than Missouri; that two of the plaintiff sold goods of the value of $2,950,000. per year; and that while the exact volume of the business of the other three does not appear, it is a fair inference from the proof that the five plaintiffs were pouring into the channels of interstate commerce goods of the value of at least $2,500,000 per annum. This course of business determined and demonstrated that the transactions of these plaintiffs in causing and conducting these currents including the order contracts for the sale, making, transportation, and delivery of the goods in other states, the selling, the manufacture, the loading, shipping, and delivery of these goods at their destinations constituted interstate commerce: Stafford v. Wallace, 258 U. S. —, 42 Sup. Ct. 401, 402, 403, 66 L. Ed. —; Dahnke-Walker Milling Co. v. Bondurant, 257 U. S. 282, 42 Sup. Ct. 106, 109, 66 L. Ed. 239; Lemke v. Farmers’ Grain Co., 258 U. S. 50, 42 Sup. Ct. 244, 247, 66 L. Ed. —; Swift & Co. v. United States, 196 U. S. 375, 25 Sup. Ct. 276, 49 L. Ed. 518; Eureka Pipe Line Co. v. Hallanan, 257 U. S. 265, 42 Sup. Ct. 101, 102, 103, 66 L. Ed. 227; United Fuel Gas Co. v. Hallanan, 257 U. S. 277, 42 Sup. Ct. 105, 106, 66 L. Ed. 234. “When cattle are sent for sale from a place in one state, *451with the expectation that they will end their transit, after purchase, in another, and when in effect they do so, with only the interruption necessary to find a purchaser at the stock yards, and when this is a typical, constantly recurring course, the current thus existing is a current of commerce among the states, and the purchase of the cattle is a part and incident of such commerce. What we say is true at least of such a purchase by residents in another state from that of the seller and of the cattle.” Swift & Co. v. United States, 196 U. S. 398, 399, 25 Sup. Ct. 276, 280 (49 L. Ed. 518). And where customers in other states order goods to be made by sellers in Missouri and shipped to them in the- other states, sellers accept such orders, agree to so sell, make, and ship the goods and do so, and this is a typical constantly recurring course of action, the current thus existing is a current of -commerce among the states and the manufacture of the goods pursuant to the contracts is as much a part of that interstate commerce as is the contract of sale or the loading, the shipment, or the delivery. “The application of the commerce clause of the Constitution in the Swift Case was the result of the natural development of interstate commerce under modern conditions. It was the inevitable recognition of the great central fact that such streams of commerce from one part of the country to another, which are ever flowing, are in their very essence the commerce among the states and with foreign nations, which historically it was one of the chief purposes of the Constitution to bring under national protection and control.” Stafford v. Wallace, 258 U. S. —, 42 Sup. Ct. 403, 66 L. Ed. —.
The rights of the plaintiffs to keep their business running, to the continuous flow of their currents of interstate commerce, were property rights which they were legally entitled to exercise. Quinlivan v. Dail-Overland Co. (C. C. A.) 274 Fed. 56, 66; Hitchman Coal & Coke Co. v. Mitchell, 245 U. S. 229, 38 Sup. Ct. 65, 62 L. Ed. 260, L. R. A. 1918C, 497, Ann. Cas. 1918B, 461; King v. Weiss & Lesh Mfg. Co., 49 App. D. C. 377, 266 Fed. 257, 260.
 Counsel argue that the defendants had no purpose to restrain the interstate commerce of these plaintiffs, that their only purpose was to force the plaintiffs to employ none but union men and to grant other demands which the defendants made, but one can hardly wink so fast as not to see that the real purpose of their prevention of the plaintiffs from manufacturing the articles they had contracted to sell, make, and deliver in interstate commerce, and their prevention of the flowing of the currents of these articles in interstate commerce was to deprive the plaintiffs of their income from the sales and deliveries of the goods, and by this continuing loss of income to compel the submission of the plaintiffs to their demands.- Moreover, the natural and inevitable effect of the prevention by the defendants of the making by the plaintiffs of the articles they had made interstate contracts to sell, make, and deliver was the prevention of their performance of their contracts and the prevention or partial prevention of their interstate commerce, and this result was so evident and unavoidable that the defendants could not have failed to know, to purpose, and to intend that this should be the result. "The conspirators must be held to have *452intended the necessary and direct consequences of their acts and cannot be heard to say the contrary. In other words, by purposely engaging in a conspiracy which necessarily and directly produces the result which the statute is designed to prevent, they are, in legal contemplation, chargeable with intending that result.” United States v. Patten, 226 U. S. 525, 543, 33 Sup. Ct. 141, 145 (57 L. Ed. 333, 44 L. R. A. [N. S.] 352); Hitchman Coal & Coke Co. v. Mitchell, 245 U. S. 229, 245, 256, 257, 38 Sup. Ct. 65, 62 L. Ed. 260, L. R. A. 1918C, 497, Ann. Cas. 1918B, 461; Addyston Pipe & Steel Co. v. United States, 175 U. S. 211, 213, 20 Sup. Ct. 96, 44 L. Ed. 136; Duplex Co. v. Deering, 254 U. S. 443, 463, 467, 468, 41 Sup. Ct. 172, 65 L. Ed. 349, 16 A. L. R. 196. The defendants cannot be credited here with an innocent purpose or intent, and even if they could be they were guilty of combining to use and of using unlawful means, assaults, threats,, too many pickets, following employés to their homes, and like intimidating acts that scared the plaintiffs’ employes to leave them and prevented those desiring employment from taking it. A combination or conspiracy to use unlawful means to accomplish a lawful purpose, and its execution by the use of such means, is as violative of the act as a conspiracy to accomplish an unlawful purpose by lawful means.
It is contended that because manufacture is not commerce and is not interstate commerce, the restriction or prevention of the manufacture of articles which, by interstate commerce contracts and transactions, sellers have agreed to sell, make, transport to, and deliver in other states, and the prevention of existing interstate commerce in such articles in this way, is not remediable by federal courts under the AntiTrust Act. It is true that manufacture alone is not interstate commerce. But it is equally true that when manufacture becomes an essential part of or an indispensable step in the execution of an interstate commerce contract or transaction, or in the continuously flowing current of interstate commerce, as such manufacture was and is in this case, it becomes a part of or step in that interstate commerce to such an extent that a federal court of equity is vested with the power and is subject to the duty to enjoin the execution of a combination or conspiracy to prevent or practically prevent the performance of such contracts or to prevent or drastically restrict such interstate commerce by preventing the manufacture which constitutes one of its indispensable intermediate steps or parts. While manufacture alone is not interstate commerce, neither is buying or selling or contracting to buy or sell the goods or loading or packing or shipping the goods, when considered by itself alone, interstate commerce; yet each and all of these may become parts of and steps in interstate commerce, and when they so become, the restriction or prevention of these steps, which has the necessarily intended direct and inevitable effect of stopping or drastically restraining that interstate commerce by the execution of the conspiracy to restrain or destroy it, may be lawfully enjoined by a federal court.
In United Mine Workers of America et al. v. Coronado Coal Co. et al., 258 U. S. —, 42 Sup. Ct. 570, at page 583, 66 L. Ed. —, the Supreme Court, summing up the relation of coal mining to interstate commerce, said:
*453“Coal mining is not interstate commerce and obstruction of coal mining, though it may prevent coal from going into interstate commerce, is not a restraint of that commerce, unless the obstruction to mining is intended to restrain commerce in- it, or has necessarily such a direct, material, and substantial effect to restrain it that the intent reasonably must be inferred.”
The corollary conclusively follows that if the obstruction to coal mining is intended to restrict interstate commerce or necessarily has such a direct material and substantial effect to restrain it that the intent reasonably must be inferred, then such an obstruction to coal mining is an unlawful restraint to interstate commerce. So, while manufacture is not interstate commerce, its relation to interstate commerce is governed by the same rule. If the obstruction to it is intended directly to restrain interstate commerce, or if such obstruction necessarily has such a direct, material, and substantial effect to restrain it, that the intent so to do reasonably must be inferred, then such obstruction to manufacture is a direct restraint of interstate commerce remediable by the federal court under the Anti-Trust Act. The case in hand falls directly under this rule. The obstruction and prevention of the manufacture of the articles which the plaintiffs had made interstate commerce contracts to make, sell, and deliver, and to pour into their continuously existing currents of interstate commerce, could not have been made without the knowledge of the defendants that their direct, material, necessary, substantial, and inevitable effect would be to restrain or to prevent the plaintiffs5 interstate commerce in such articles and thus to deprive them of their income; nor could it have been made without their reasonably inferred intent and purpose to obtain that result.
While the law governing cases of this class is the same in all cases, the conspiracies alleged, the evidence to sustain them, and the results in the various cases necessarily differ. In the case last cited, as that case was stated and treated by the Supreme Court, the gravamen of the charge of the conspiracy was to monopolize all interstate commerce In coal in the United States, and to prevent any interstate trade or commerce in the coal produced from nonunion mines. Thus the court said:
"The plaintiffs charge that there has been and is a continuously operating conspiracy between union coal operators and the International Union to restrain interstate commerce in coal and to monopolize it.”
And it held that the plaintiffs were not entitled to recover against district No. 21 because “in a national production of from 10,000,000 to 15,000,000 tons a week, or in a production in district No. 21 of 150,000 tons a week, 5,000 tons a week, which the Bache-Denman mines in most prosperous times could not exceed, would have no appreciable effect upon the price of coal or nonunion competition.” 258 U. S. —, 42 Sup. Ct. 570, 582, 584, 66 L. Ed. —. And the court defeated the plaintiffs in that case because their entire production of coal was so small in proportion to the entire production in the nation that the compíete prevention of the plaintiffs5 production could not have had any direct material effect on the alleged attempt to monopolize all the coal production of the nation. In the case before this court now, the grava*454men of the complaint is, not that the defendants attempted to monopolize all interstate commerce, but that the defendants conspired and were executing that conspiracy by unlawful means to prevent if possible, and to restrain as far as possible the flow of the plaintiffs’ existing continuous currents of interstate commerce and the performance of the interstate commerce contracts which they had made to sell, make, and deliver the articles which were the subjects of that commerce to customers in states other than Missouri.'
It was not essential to the right of the plaintiffs to relief by injunction by the court below that the object or efféct of the defendants’ conspiracy and its execution should obstruct all interstate commerce or all interstate commerce in that class of articles with which the plaintiffs were conducting interstate commerce, or that it should increase the price of such articles throughout the country. It was sufficient that the defendants’ conspiracy was with the necessarily inferred intent, and that, as unlawfully executed by them, it had the effect directly and substantially to interfere with, restrain, and obstruct the large volume of interstate commerce which the plaintiffs were conducting to their irreparable injury. In the absence of the Anti-Trust Act, the plaintiffs had the right to conduct this interstate commerce. Congress has imposed no restraint upon it or them. The failure of Congress to impose any restriction on this commerce was in effect a declaration by that body that this interstate commerce should be free and untrammeled. Welton v. State of Missouri, 91 U. S. 275, 279, 282, 23 L. Ed. 347; Brown v. Houston, 114 U. S. 622, 631, 5 Sup. Ct. 1091, 29 L. Ed. 257; Walling v. Michigan, 116 U. S. 446, 455, 456, 6 Sup. Ct. 454, 29 L. Ed. 691.
Not satisfied that this declaration by inaction was sufficient, the Congress granted to the federal courts the power to protect the freedom of this interstate commerce by the Anti-Trust Act. That act provides that—
“Every contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce among the several states, or with foreign nations, is hereby declared to be illegal.” (Oomp. St. § 8820.)
In the succeeding section it denounces the monopolization of any part of trade or commerce among the states. While monopolies of interstate commerce and of parts of that commerce thus fall under the ban of the act, it denounces with equal force, clearness, and particularity every combination and conspiracy which directly and unreasonably restrains, interferes with, or obstructs, although it does not monopolize, or tend to monopolize, interstate commerce or any class of it. Direct and substantial restraint, obstruction, or destruction of interstate commerce, or of substantial parts of it, pursuant to a conspiracy or combination, is as violative of the act as a monopoly thereof.
In the Debs Case, 158 U. S. 564, at page 581, 15 Sup. Ct. 900, at page 905 (39 L. Ed. 1092), Mr. Justice Brewer said:
“It is curious to note the fact that in a large proportion of the cases in respect to interstate commerce brought to this court the question presented was of the validity of state legislation in its bearings upon interstate commerce, and the uniform course of decision has been to declare that it is not within the competency of a state to legislate in such a manner as to obstruct *455interstate commerce. If a state with its recognized powers of sovereignty is impotent to obstruct interstate commerce, can it be that any mere voluntary association of individuals within the limits of that state has a power which the state itself does not possess?”
If the state of Missouri, by means of an act of its Legislature, had attempted to impose the restraint and obstruction upon interstate commerce which the defendants* through their conspiracy placed upon it in this case, the federal court, upon a proper application, would without doubt have prevented the success of such an endeavor. That restraint and obstruction by the defendants clearly denounced as it is by the express terms of the Anti-Trust Act is. much less justifiable than it would have been if imposed by the state.
Evidence of the interstate contracts, of the plaintiffs3 currents of interstate commerce, of the unlawful-acts of the defendants, of the times and manners of their commission, and of their direct and inevitable effect in preventing the performance of the plaintiffs3 interstate commerce contracts, and in obstructing the currents of their interstate commerce, fully sustained the finding by the court below of the formation and existence of the conspiracy, of its execution by unlawful means, and of its inevitable effect, and well warranted the issue of the injunction.
In Gable v. Vonnegut Machinery Co. (C. C. A.) 274 Fed. 66, 71, 72, the complainant, the Vonnegut Machinery Company, was the agent of the defendant, the Toledo Machine & Tool Company, the manufacturing company, under a contract with the plaintiff to pay the latter 7y> per cent, on the sale of the plaintiff’s production in states other than that of the tool company. Complainant brought suit and obtained an injunction against the tool company and some of its striking employés on the ground that the latter had formed and were operating a combination to prevent and which did prevent the tool company from manufacturing its usual production, and thereby restrained its interstate commerce and deprived complainant of its commission under its contract. The court held that the Vonnegut Company must be aligned with the tool company and not against it. And that court finally held that—
“The record before us is barren of evidence that the object of the strike was to interfere with interstate commerce. So far as appears, either directly or inferentially, the strikers’ only object was to obstruct the operation of the tool company’s plant.” 274 Fed. at page 74.
On the other hand,' in the case at bar the evidence convinces that the obstruction of the manufacture imposed by the defendants3 combination and its execution by means of their unlawful acts necessarily had such a patent, inevitable, direct, and substantial effect in obstructing and preventing the plaintiffs3 interstate commerce, that their intent to stop it, and if they could not stop it to restrain it as much as possible, must be reasonably inferred.
Counsel for the defendants cite Crescent Oil Co. v. State of Mississippi, 257 U. S. 129, 42 Sup. Ct. 42, 66 L. Ed. 166, which did not arise under the Anti-Trust Act but involved the question whether a cotton gin operating in Mississippi and ginning cotton which the owner of the *456gin had bought and caused to be shipped to it from another state was an instrumentality of interstate commerce in such a sense as to withdraw it from the regulatory power of the state; Hammer v. Dagenhart, 247 U. S. 251, 268, 38 Sup. Ct. 529, 62 L. Ed.1101, 3 A. L. R. 649, Ann. Cas. 1918E, 724, which involved the constitutionality of the act of Congress to regulate the transportation in interstate commerce of articles produced by child labor; Capital Dairy Co. v. Ohio, 183 U. S. 238, 22 Sup. Ct. 120, 46 L. Ed. 171, which questioned the constitutionality of the legislation of Ohio relating to oleomargarine; Diamond Glue Co. v. United States Glue Co., 187 U. S. 611, 23 Sup. Ct. 206, 47 L. Ed. 328, wherein the constitutionality, as against contracts made before its passage, of an act of the state of Wisconsin requiring corporations incorporated elsewhere to file copies of their charters, to pay small fees, and to meet certain other requirements as a.condition of doing business in that state, was involved, and other authorities less relevant including those adjudging the time when articles flowing in the currents of interstate commerce make their entrance and exit from it and determining the line of demarcation between the exclusive power of the United States under the commerce clause of the Constitution and the police and regulatory powers of the states. In the opinions in many of these cases cursory remarks may be found about the relation of manufacture to interstate commerce and to commerce, but they fall under the familiar rule that the authority of expressions and statements in the opinions of courts is always limited, to the specific question which they were considering and deciding when they were used. Cohens v. Virginia, 6 Wheat. 264, 399, 5 L. Ed. 257; United States v. Wong Kim Ark, 169 U. S. 649, 679, 18 Sup. Ct. 456, 42 L. Ed. 890; Traer v. Fowler, 144 Fed. 810, 817, 75 C. C. A. 540.
On the other hand, the Supreme Court has repeatedly sustained suits in equity under the Anti-Trust Act to enjoin the operation of combinations to restrain or obstruct interstate commerce by restraining or obstructing manufacture that constituted a part of or a step in such commerce. Addyston Pipe & Steel Co. v. United States, 175 U. S. 212, 240, 241, 246, 20 Sup. Ct. 96, 44 L. Ed. 136; Montague & Co. v. Lowry, 193 U. S. 38, 45;1 American Column & Lumher Co. v. United States, 257 U. S. 377, 42 Sup. Ct. 114, 66 L. Ed. 284. In Pennsylvania Sugar Refining Co. v. American Sugar Refining Co., 166 Fed. 254, 256, 258, 259, 92 C. C. A. 318, the plaintiff corporation which had been engaged in importing raw sugar into Pennsylvania, there manufacturing it into refined sugar, selling and shipping it to customers in other states and countries, had ceased to do business during the Spanish War. That corporation, after consideration, formed the intention of engaging in business of that character again. The defendant corporation which was engaged in the,same class of business conspired with one Segal, who held a majority of the stock of the plaintiff, to prevent the latter from again commencing the business contemplated, by making a large loan to Segal, taking his stock and the authority to vote it as security for the payment of the loan, and by the exercise of this voting power prevented the plaintiff from again commencing its business of manufacturing and selling refined sugar in interstate commerce. The plaintiff’s action was for treble damages under the seventh *457section of the Anti-Trust Act. U. S. Comp. Stat. § 8829. The first defense was that the conspiracy charged related to manufacture and was consequently exempt from the prohibition of the Anti-Trust Act, and United States v. E. C. Knight, 156 U. S. 1, 15 Sup. Ct. 249, 39 L. Ed. 325, was cited. But the Circuit Court of Appeals of the Second Circuit held that the conspiracy was not violative of the act in the Knight Case only’because it did not directly restrain interstate commerce, but that the alleged conspiracy in the Pennsylvania Refining Company’s Case to prevent the latter from manufacturing, selling, and shipping refined sugar at all naturally, directly, and inevitably restrained interstate commerce and entitled the plaintiff to relief under the Anti-Trust Act.
When the combination or conspiracy of the defendants in this case was formed and when its execution commenced by the strike, by the withdrawal at one time of nearly all the plaintiffs’ workmen, the quick picketing with too many pickets of their plants, and the complete stoppage of their manufacture for the time being, the plaintiffs had made unfilled interstate commerce contracts, to sell, make, and ship to their customers in other states goods of the value of more than $300,000. They had existing continuously flowing currents of interstate commerce from Missouri to other states in the nation which carried their goods of the value of more than $2,500,000 per annum. In the execution of their combination, by too many pickets, by intimidation by numbers, by threats, by following to their homes, and by other unlawful and violent acts, the defendants scared many of the plaintiffs’ remaining employes into withdrawing from their employment, and deterred those who wished to work for the plaintiffs from taking employment to such an extent that until they were restrained by the preliminary order of the court below they prevented the making of the articles the plaintiffs had contracted to sell, make, and deliver in interstate commerce and stopped the flow of the plaintiffs’ currents thereof. And after the restraining order was issued they continued the execution of their conspiracy and their unlawful acts to such an extent that they continued to obstruct and restrain to a very large and damaging extent the amount of the plaintiffs’ manufacturing and of their interstate commerce, so that but a small per cent, of their normal currents of interstate commerce could flow. The necessary and inevitable effect of this prevention and restriction of the making of the articles the plaintiffs had contracted to make, sell, and deliver, was to prevent for a time and drastically restrain their interstate commerce. The defendants’ purpose to prevent the plaintiffs’ manufacture in order to compel them to employ none but union men and to grant other demands could not have been unaccompanied with their intent and purpose to prevent, if possible, and, if not, to restrict their interstate commerce and thus to stop or diminish their income, for only by such stoppage or diminution would the stoppage or restriction of manufacturing inflict the compelling injury they sought to impose. The defendants are estopped from denying the necessáry direct inevitable effect of their acts. The prevention for a time and the subsequent restriction of the intermediate step of manufacturing the articles the plaintiffs had contracted to sell, make, *458and deliver in interstate commerce necessarily had such a direct, material, substantial, and inevitable effect to restrain the interstate commerce of the plaintiffs that the defendants’ purpose and intent so to do must be reasonably inferred, both as a matter of fact and as a matter of law; as a matter of fact, because the evidence produces an abiding conviction that such was the intent and purpose of the defendants, and as a matter of law because they are estopped from denying that they had the intent and purpose to produce the direct, natural, necessary, and inevitable consequences of their acts. The decree below must accordingly be, and it is
Affirmed.
Reference is made to the opinion of this court in Silverstein v. Local No. 280, of the Journeymen Tailors’ Union, et al., 284 Fed. 833, which is filed herewith.

 24 Sup. Ct. 307, 48 L. Ed. 60S.